IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 22, 2019.

                                                           __________________________________
                                                                     TONY M. DAVIS
                                                           UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 IN RE:                                         $           Chapter   7
                                                $
 ORLY GENGER,                                   $           CASE NO. 19-10926-TMD
                                                $
 Debtor.                                        $
                                                $

       ORDER G ANTING MOTION                   R ADMISSION PRO HAC VICE

       BE IT REMEMBERED that there was presented to the Court the Motion for Admission

Pro Hac Vice filed by Michael Paul Bowen ("Applicant"), and the Courl, having reviewed the

motion, has decided it is meritorious. ACCORDINGLY, IT

       IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and Applicant

may appear on behalf of Kasowitz Benson Torres LLP in the above case.

       This order shall not be considered admission to practice generally before this Court or the

U.S. District Courl for the Western District of Texas.


                                                ###
